Case 3:20-cv-12827-MAS-DEA Document 6 Filed 10/20/20 Page 1 of 2 PageID: 39




James P. Berg, Esq.
PARKER IBRAHIM & BERG LLP
5 Penn Plaza, Suite 2371
New York, NY 10001
Main: 212.596.7037
Fax: 212.596.7036
james.berg@piblaw.com
Attorneys for Defendant
M&T Bank

 IN THE UNITED STATES DISTRICT COURT
 FOR THE DISTRICT OF NEW JERSEY

                                                      :
MICHAEL PATRICK SIANOTM
                                                      :
                                                      :Document Filed Electronically
                          Plaintiff,
                                                      :Civil Action No.: 3:20-cv-12827-MAS-DEA
              v.
                                                      :
                                                      :
M&T BANK,
                                                      :
PARKER McCAY P.A. LAW OFFICES et al.
                                                      :
and all Unknown Parties
                                                      :
                                                      :
                          Defendants.

  DEFENDANT M&T BANK’S APPLICATION FOR AN EXTENSION OF TIME TO
  ANSWER, MOVE OR OTHERWISE REPLY PURSUANT TO LOCAL RULE 6.1(b)

         Application is hereby made for a Clerk’s Order extending the time within which

defendant M&T BANK may answer, move or otherwise reply to the Complaint with Quiet Title

filed by the plaintiff herein and it is represented that:

         1.        No previous extension has been obtained.

         2.        Service of process may have been effectuated, if at all, on or about September 29,

 2020.

         3.        Defendant M&T Bank’s time to Answer, Move or otherwise Reply to the

 Plaintiffs’ Amended Complaint, assuming service of process was properly effectuated, expires

 on October 20, 2020.

                                        [signature page to follow]
Case 3:20-cv-12827-MAS-DEA Document 6 Filed 10/20/20 Page 2 of 2 PageID: 40




                                                 Respectfully Submitted,
Dated: October 20, 2020
                                                 /s/ James P. Berg
                                                 James P. Berg, Esq.
                                                 PARKER IBRAHIM & BERG LLP
                                                 270 Davidson Avenue, 5th Floor
                                                 Somerset, New Jersey 08873
                                                 Telephone: (908) 725-9700
                                                 Fax: (908) 333-6230
                                                 james.berg@piblaw.com


                                                 Attorneys for Defendant,
                                                 M&T Bank




                                          ORDER

       The above application is ORDERED GRANTED, and the time within which defendant

M&T Bank may answer, move or otherwise reply to the Complaint filed by plaintiff is extended

fourteen (14) days to November 3, 2020.


ORDER DATED: ______________


                                                        By:
                                                               Deputy Clerk
